Title: General Orders, 20 July 1781
From: Washington, George
To: 


                  
                     Friday July 20th 1781
                     Parole Newport
                     Countersigns Choise
                  Barras
                  For the day Tomorrow
                  Brigadier General GloverLieutenant Colonel BadlamFor Picquet  Major CliftInspector  Captain RobinsonFor the Working Party
                  Major WoodbridgeThe Regimental Surgeons are desired to be punctual in sending the Returns of the Sick of their respective regiments to the flying Hospital every saturday morning.
                  Untill further orders the Drum and Fife Majors of the several Corps in camp are to assemble every day at 10 ô clock A.M. in the wood in the rear of the second line to practise under the direction of the Inspector of Music who will attend for that purpose.
                  A working party under the command of a Major to parade tomorrow morning at eight ô clock on the Grand parade with their Arms and packs to march to Dobbs ferry to erect such fortifications as the Engineer at that Post shall point out.
               